DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
 
Response to Amendment
The amendment filed on 9/21/2021 has been entered. Claims 1, 9 and 12 are currently amended.  Claims 4 and 8 have been cancelled.  Claims 1-3, 5-7, and 9-20 are pending and are under examination in this office action.

Response to Arguments
Applicant made Affidavit not covered under specific rules on 9/21/2021.  The argument about the term “atomic %” is persuasive.

Applicant's argument, see page 6, filed on 9/21/2021, with respect to 112(b) rejection has been fully considered and is persuasive due to the amendment.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 6-7, filed on 9/21/2021, with respect to 102 rejection has been fully considered and is persuasive due to the amendment.  Specifically, Zhang does not teach the claimed density; and it the density is not inherent based on the process differences.  The 102 rejection is withdrawn.

Applicant's argument, see page 7-9, filed on 9/21/2021, with respect to 103 rejection has been fully considered and is persuasive due to the amendment.  Specifically, Zhang does not teach the claimed density; and there is not enough motivation to combine Satcher with Zhang to arrive at the claimed limitation.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1-3, 5-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a monolith rare earth oxide aerogel with recited atomic % in rare earth metal content, having at least about 1 cm in one dimension, substantially free of oxychloride, and having recited density.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The previous 102 rejection and 103 rejection cited Zhang et al (Journal of Non-Crystalline Solids 354 (2008) 4089-4093) in view of Satcher et al (US 2003/0224924) as prior art.  Zhang teaches a rare earth oxide aerogel (Gd2O3) [Introduction] meeting the claimed atomic % and is a monolith, having a size of at least 1 cm [Fig. 1].  Zhang’s process does not involve any chloride and thus is considered free of oxychloride.
However, Zhang does not teach or suggest the claimed density.  Since Zhang teaches a different manufacturing process, the density cannot be considered prima facie obvious: the current invention teaches a method of mixing rare-earth nitrate, epoxide, base catalyst (e.g., ammonium carbonate), and solvent.  Zhang does not teach the use of a base ingredient.  Satcher teaches optional adding of a base to the gel [0021].  However, Zhang teaches away from adding base because it uses citric acid.  Therefore, there is no motivation to combine Satcher by adding base into Zhang’s gel.  In addition, Satcher teaches modifying density by sintering [0050].  However, it is not known why modifying density by sintering would be desirable.  Therefore, result-effective variable is lacking because density is not recognized by the prior art as a desirable result.  Finally, even if one skilled in the art was motivated to arrive at the claimed density based on the limited direction provided by Satcher, there would be no reasonable expectation of success based on the compositional differences between Satcher and Zhang.
An updated search revealed Gash et al (J Sol-Gel Sci Technol (2012) 64:381–389) to be the closest prior art.  Gash teaches a lanthanide-oxide aerogel using a similar epoxide method but without adding base for gelation.  Gash’s aerogels also have significantly larger surface area and pore volume than the examples in the specification (see Gash at p. 384, Table 1 vs. spec at p. 15).  Based on the different processing methods and physical properties, it doesn’t seem like the claimed density would be present.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-7, and 9-20 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762